Scott, J.:
The action is for damages for alleged false representations whereby, as it is said, defendant induced plaintiff to purchase stock in a corporation which has since become bankrupt. The allegations related to the condition of the corporation, the value of the assets and the book value of its stock. Since the bankruptcy the defendant has come into possession of the books of the corporation, and the plaintiff seeks to prove by them the true facts as to which, as it is said, the defendant made the false representations. The application was denied, as appears from the order, because of plaintiff’s laches based presumably on the fact that the application for inspection was not made until the cause was about to be tried. The defendant does not appear to have been prejudiced by the delay, and *671it affirmatively appears that plaintiff only learned that the books were in defendant’s possession two or three days before the motion was made. In so far as appears there was no reason why plaintiff should have assumed that the books had been delivered to defendant. The books are not defendant’s any more than they are plaintiff’s and we see no reason why plaintiff should not be allowed to inspect them before trial.
The order should be reversed, with ten dollars costs and disbursements, and motion granted.
Ingraham, P. J., Laughlin, Clarke and Miller, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted.